Citation Nr: 0206297	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  02-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from May 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 28, 2001 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Montgomery, Alabama.  In that rating decision, the RO 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.  The veteran has perfected an appeal 
of the September 28, 2001, decision.  The Board notes that on 
September 13, 2001, the RO previously found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran did not file a notice of disagreement to that 
determination.


FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to 
substantiate his claim
and obtained all relevant evidence designated by the veteran, 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2. The RO determined that new and material evidence had not 
been submitted on
September 13, 2001, and denied reopening the previously 
denied claim of entitlement to service connection for 
bilateral hearing loss, and that decision became final in the 
absence of an appeal.

3. The evidence submitted subsequent to the September 13, 
2001 rating decision is
not cumulative or redundant and relates to unestablished 
facts necessary to substantiate the veteran's claim and 
presents the reasonable possibility of substantiating his 
claim. 




CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran's May 1959 service enlistment examination report 
shows the results of a whisper voice test indicated hearing 
in both ears was 15/15.  A June 1959 examination shows the 
results of whisper and spoken voice tests indicated hearing 
in both ears was 15/15.  The veteran's March 1962 separation 
examination report revealed the same test results.  On the 
Report of Medical Examination portion of the examination, the 
veteran denied ever having or currently having ear problems.  

The veteran's DD-214 shows that his military occupation 
specialty was a light weapons infantryman. 

In April 1997, the veteran claimed entitlement to 
compensation benefits for, inter alia, bilateral hearing 
loss.  The veteran indicated that he had been "a 2nd class 
Gunner for [an] 81 m[illi]meter mortar;" "an expert [with 
a] 106 RR [and a] Rifle;" and a sharpshooter for [a] .45 
cal[iber] Pistol."  The veteran submitted private medical 
records dated from July 1990 to June 1998 from Afterhour's 
Clinic.  A July 1990 audiological examination indicated that 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
45
55
55
LEFT
35
25
70
-
-

A July 1992 audiological examination indicated that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
-
-
LEFT
10
15
40
-
-

The examiner noted that the veteran's hearing was within 
normal limits and he had no audiological disease or injury.  
A June 1994 audiological examination indicated that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
-
-
LEFT
15
15
35
-
-

The examiner noted that the veteran's hearing was within 
normal limits and he had no audiological disease or injury.  
A December 1995 audiological examination indicated that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
-
-
LEFT
15
20
30
-
-

The examiner noted that the veteran's hearing was within 
normal limits and he had no audiological disease or injury.  
A June 1996 audiological examination indicated that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
80
80
LEFT
30
20
40
40
-

The examiner noted that the veteran's right ear hearing 
acuity was decreased and that he had audiological disease or 
injury.  

The report on a VA examination conducted in May 1997 shows 
the veteran reported that he had experienced a decrease in 
hearing over the past eleven years.  He denied any pain, 
drainage, medical treatment, or surgery for his ears or 
hearing.  He also denied experiencing any tinnitus.  He 
related that he was exposed to excessive noise in the 
military without the use of ear protection.  He specifically 
recalled a 106 recoilless rifle explosion during advanced 
infrantry training, at which time he suffered a decrease in 
hearing for five or six weeks and experienced tinnitus.  He 
currently wears a hearing aid.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
70
105+
105+
LEFT
10
15
60
100
100

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.
The veteran was diagnosed with mild to profound right ear 
sensorineural hearing loss and moderately severe to profound 
left ear sensorineural hearing loss. 

Based on the service medical records, private medical 
records, and May 1997 VA examination, in a June 1997 rating 
decision the RO denied entitlement to service connection for 
bilateral, sensorineural hearing loss.  The RO found that the 
veteran's hearing condition neither occurred in nor was 
caused by service.  The RO also found that there was no 
evidence to show bilateral sensorineural hearing loss 
manifested to a compensable degree within one year following 
military discharge.  

In his August 1997 Substantive Appeal, the veteran reiterated 
that his current bilateral hearing loss was precipitated by 
in-service acoustical trauma.  He maintained that his 
audiological acuity had not been tested at his separation 
examination and directed attention to the examination report 
which noted a "NE" in the space allotted for audiometric 
findings.  He also submitted a copy of his service personnel 
records which showed his training and various assignments as 
an infantryman.  

In a decision rendered in January 1999, the Board denied 
entitlement to service connection for bilateral, 
sensorineural hearing loss.  The Board found that the record 
lacked competent evidence establishing either an etiological 
relationship between the veteran's current bilateral 
sensorineural hearing loss disability and active service or 
that bilateral sensorineural hearing loss disability became 
manifest to a compensable degree within one year of service 
separation or that the veteran's own statements established 
continuity of symptomatology.  The Board concluded that the 
veteran's claim for service connection was not well-grounded.

The veteran again claimed entitlement to compensation 
benefits for bilateral hearing loss in May 2001, and in 
support of that claim he submitted an audiogram from Beltone 
showing that the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
75
110
105
LEFT
10
25
70
105
105

In a September 13, 2001 rating decision, the RO determined 
that new and material had not been submitted, and denied 
reopening the previously denied claim.  The RO indicated that 
the evidence submitted essentially duplicated evidence which 
was previously considered and was merely cumulative or 
redundant.  The veteran was notified of the September 13, 
2001 decision and did not appeal, and that decision is final.  
38 U.S.C.A. 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

The veteran submitted additional evidence to reopen his claim 
on September 25, 2001.  He submitted private medical records 
from Northeast Alabama Ear, Nose, and Throat.  Dr. J.G.S. 
reported that the veteran related that his hearing problems 
started during service.  The veteran informed him that after 
rounds of firing he would have ringing in his ears.  His 
condition had worsened when he sought a job as a truck driver 
as he failed a Department of Transportation audiogram.  An 
audiological examination was conducted.  Dr. J.G.S. diagnosed 
the veteran with severe sensorineural hearing loss that was 
much worse in the high frequencies, and worse than what he 
would expect to see at the veteran's age.  Dr. J.G.S. noted 
the following:  "With [the veteran's] history and with the 
long-standing problem according to him, I would wonder if 
this isn't at least to a large extent due to loud noise 
exposure in the armed services.  Certainly that would have to 
be considered as a distinct possibility."  Based on results 
of an audiogram, Dr. J. H. noted that the veteran had 
profound high frequency sensorineural hearing loss that was 
marginally poorer in the right ear.  Dr. J. H. also noted 
that the veteran reported that he was exposed to high 
intensity gunfire while in the military.  

In a September 28, 2001 rating decision, the RO determined 
that new and material had not been submitted, and denied 
reopening the previously denied claim.  The veteran submitted 
a notice of disagreement with that decision, and also elected 
that a Decision Review Officer (DRO) review his appeal.  In 
February 2002, the DRO reopened the claim and denied the 
claim on the merits.  Thereafter, the veteran perfected an 
appeal to the Board.  The Board notes that in Barnett v. 
Brown, 8 Vet.App. 1 (1995); affirmed 83 F.3d 1380 (Fed. Cir. 
1996); it was determined that the statutory scheme in 
38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the 
RO's actions.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim 
, it must so find.
  
Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence have been 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The change in the 
regulation is effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and applies to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001), mot. for recons. denied, 14 Vet. 
App. 327 (2001) (per curiam), mot. for review en banc denied, 
15 Vet. App. 21 (2001) (per curiam) (en banc).

If the claim for service connection for a particular 
disability has been previously denied, and the veteran is 
seeking reopening of that claim, VA will notify the veteran 
of any information and medical or lay evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to reopen 
his claim in letters dated in June 2001 and July 2001 and 
rating decisions dated in September 2001.  The RO provided 
him a statement of the case of the DRO's decision in February 
2002.  In those documents, the RO informed the veteran of the 
regulatory requirements pertaining to service connection and 
reopening of previously denied claims, and the rationale for 
not reopening his claim or granting service connection.  The 
veteran's representative has been provided the claims file 
for review, and did not indicate that the veteran had any 
additional evidence to submit.  The RO notified the veteran 
that his case was being sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all existing, relevant evidence has been obtained for 
determining whether new and material evidence has been 
submitted, and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The definition of "material" evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156).  The change in the law pertains to claims filed on 
or after August 29, 2001.  Duty to Assist, 66 Fed. Reg. 
45,620.  The veteran's request to reopen his claim for 
entitlement to service-connection for bilateral hearing loss 
was initiated on September 25, 2001. As such, the veteran's 
claim will be adjudicated by applying the new law in effect.  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO initially denied service connection for bilateral 
hearing loss in June 1997 because there was no evidence to 
show that the veteran's hearing condition either occurred in 
or was caused by service or manifested to a compensable 
degree within one year following military discharge.  In 
January 1999, the Board decided the veteran's claim on a 
different basis than did the RO; specifically, that the 
veteran's claim was not well-grounded.  The Board found that 
the veteran's hearing loss was not shown during service or 
for many years thereafter and there was no competent medical 
evidence attributing his current hearing loss to service.  
Subsequently, the RO determined on September 13, 2001, that 
new and material evidence had not been submitted to reopen 
the claim for service-connection of bilateral hearing loss.  
The evidence then of record included the veteran's service 
medical records, which reflect that the veteran's bilateral 
hearing acuity was evaluated and found to be normal; the 
veteran's statements indicating that he attributed his 
hearing loss to his exposure to acoustical trauma during 
service; and private medical records from Afterhour's Clinic 
and Beltone as well as the May 1997 VA examination, which all 
showed he was currently diagnosed with bilateral 
sensorineural hearing loss.

The evidence received subsequent to the September 13, 2001 
decision includes private medical records from Drs. J.G.S. 
and J.H. of Northeast Alabama Ear, Nose, and Throat.  Dr. 
J.G.S. speculated on whether the veteran's hearing loss was 
not at least to a large extent due to loud noise exposure 
during service as reported by the veteran and that such 
distinct possibility would have to be considered.  Also of 
significance is that Dr. J.G.S. noted that the veteran's 
hearing loss was worse than what he would expect to see at 
the veteran's age.  The Board finds that this evidence 
relates to unestablished facts necessary to substantiate the 
veteran's claim and presents the reasonable possibility of 
substantiating his claim.  The veteran has submitted evidence 
to support his claim that his current hearing loss is related 
to service.  Therefore, the Board finds that the veteran's 
claim is reopened, but that additional development is 
necessary prior to considering the claim on the merits. 



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, to this extent the claim is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

